DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 and 6/10/2019 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 6/10/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “it” which is unclear as to what the intended structure is intended to be defined.
Appropriate correction is required.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 and 9-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Peters (US 5465757).
Regarding claim 1, Peters discloses a servo valve (10) comprising: 
a first fluid supply port (22), a fluid return port (24) and a conduit (the horizontal opening in 14 surrounding 18,20) therebetween; 
an elongated flapper (16,17) having a portion (16) arranged in the conduit; and an actuator (42) configured to move the flapper in a direction orthogonal to a longitudinal axis of the flapper between a first blocking position (col. 3, lns.22-25,58-60) in which it blocks the conduit such that fluid cannot flow from the first fluid supply port to the fluid return port and an first open position in which the conduit is open such that fluid can flow from the first fluid supply port to the fluid return port (col.3, lns. 22-30).

Regarding claim 2, Peters discloses the flapper extends through the conduit substantially orthogonal to a longitudinal axis (the central vertical axis through 17) of the conduit such that the longitudinal axis of the flapper is substantially orthogonal to the longitudinal axis of the conduit (as shown in Figure 1).

Regarding claim 3, Peters discloses a first nozzle (18) located in the conduit proximate the flapper such that in the first blocking position, the flapper blocks the conduit by blocking an opening in the first nozzle, and in the first open position, the flapper does not block the opening in the first nozzle.

Regarding claim 4, Peters discloses a second fluid supply port (26) in a wall of the conduit; wherein the actuator is configured to move the flapper in a direction orthogonal to the longitudinal axis of the flapper between a second blocking position in which it blocks the conduit such that fluid cannot flow from the second fluid supply port to the fluid return port and a second open position in which fluid can flow from the second fluid supply port to the fluid return port  (col. 3, lns.22-25,58-60).

Regarding claim 5, Peters discloses a second nozzle (20) located in the conduit proximate the flapper such that in the second blocking position, the flapper blocks the conduit by blocking an opening in the second nozzle, and in the second open position, the flapper does not block the opening in the second nozzle.

Regarding claim 6, Peters discloses the flapper (at 16) is arranged between the first and second nozzles (as shown in Figure 1)

Regarding claim 7, Peters discloses the flapper has a fixed end (the end of 17 where 53 abuts 14) and a free end (the upper end of 17 at the lead line for 17) opposed to the fixed end, and wherein the actuator is configured to act on a portion (the upper 

Regarding claim 9, Peters discloses the flapper is bendable (in that the flapper flexes from one side to the other in response to the electrical/magnetic signal from 42/44) along its longitudinal axis.

Regarding claim 10, Peters discloses the flapper is biased to an equilibrium position (as shown in Figure 1, the seal 53 biases the flapper to the center).

Regarding claim 11, Peters discloses the flapper does not block the conduit when in said equilibrium position (as shown in Figure 1).

Regarding claim 12, Peters discloses the actuator comprises a first solenoid (42) coil and a lever (the right half of 41) within the first solenoid coil that is movable by magnetic fields generated by the first solenoid coil when a current is applied thereto, and wherein said lever is coupled to the flapper so as to move the flapper when the lever is moved.

Regarding claim 13, Peters discloses the actuator comprises: a further solenoid coil (44), wherein the lever (41) is arranged within the further solenoid coil so as to be movable by magnetic fields generated by the further solenoid coil when a current is applied thereto so as to move the flapper when the lever is moved.
Regarding method claim 14, the device shown by Peters will perform the methods as recited in claim 14, during normal operational use of the device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 5465757) in view of Ariizumi et al. (US 4765370).
Regarding claim 8, Peters discloses all of the features of the claimed invention although is silent to having that the flapper is configured to block the conduit at a location between the fixed end and the portion of the flapper acted on by the actuator.
Ariizumi et al. teaches the use of a flapper (18-22,14 see Fig. 3) that is configured to block the conduit (16a) at a location (at 20) between the fixed end (14) and the portion (22) of the flapper acted on by the actuator (23,24).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a flapper and actuator as taught Ariizumi et al. for the actuator and flapper of Peters to have the flapper being configured to block the conduit at a location between the fixed end and the portion of the flapper acted on by the actuator, in order to have a valve which is inexpensive (Ariizumi et al., col. 1, lns. 18-21).





 					Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             .